--------------------------------------------------------------------------------

Exhibit 10.2


AMENDED AND RESTATED


EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (“Agreement”) is entered into on
October 12, 2018, by and between RiceBran Technologies, a California corporation
(“RBT”), and Dennis Dykes, an individual (“Employee”), and is effective as of
October 1, 2018 (“Effective Date”).  The parties agree as follows:


1.             Employment.


1.1          Prior Employment Agreement.  RBT and Employee are parties to an
Employment Agreement dated June 1, 2016 (“Prior Employment Agreement”) pursuant
to which Employee has been employed as the Chief Accounting Officer of RBT.


1.3.         Amendment of Employment Agreement.  RBT and Employee desire to
amend and restate the Prior Employment Agreement as provided in this Agreement.


1.4.         Employment.  RBT hereby employs Employee and Employee hereby
accepts employment with RBT on the terms and conditions set forth herein.


2.            Employment; Scope of Employment.  Employee shall be employed as
Chief Financial Officer of RBT, reporting to RBT’s Chief Executive Officer and
the Chairman of the Audit Committee (“Audit Committee”) of RBT’s Board of
Directors (“Board”).  RBT reserves the exclusive right to designate and modify
Employee’s specific duties from time to time in any manner consistent with
Employee’s status as Chief Financial Officer.  No modification or change of
Employee’s responsibilities and/or duties shall modify, change or revoke any
provision of this Agreement.


2.1          Best Efforts; Full Working Time.  Employee shall devote
substantially all of Employee’s business time, attention, skill and experience
and shall apply Employee’s best efforts to the performance of Employee’s duties
and the business and affairs of RBT.  Employee may engage in charitable
activities and community affairs, and manage Employee’s personal investments and
affairs, so long as such activities do not, either individually or in the
aggregate, materially interfere with the proper performance of Employee’s duties
and responsibilities hereunder.


2.2          Supervision and Direction of Services.  All of Employee’s services
shall be under the supervision and direction of the Chief Executive Officer of
RBT and the Chairman of the Audit Committee.


2.3          Rules.  Employee shall be bound by all the policies, rules,
regulations, plans, programs, agreements and arrangements of RBT now in force,
and by all such other policies, rules, regulations, plans, programs, agreements
and arrangements as may be hereafter implemented (collectively, “Company
Arrangements”) and shall faithfully observe and abide by the same.   No such
policy, rule or regulation shall alter, modify or revoke the provisions of this
Agreement, including RBT’s right to terminate Employee’s employment at any time,
with or without cause.


1

--------------------------------------------------------------------------------

2.4         Exclusive Services.  During the Term, Employee shall not, directly
or indirectly, whether as a partner, employee, creditor, shareholder,
independent contractor or otherwise, promote, participate or engage in any
activity or other business that is competitive with RBT’s business operations;
provided, however, that this provision shall not preclude or prohibit Employee
from holding or obtaining an indirect and passive beneficial ownership, through
a mutual fund or similar arrangement, of up to one percent of any publicly-held
company which is competitive with RBT as long as he does not otherwise promote,
participate or engage in the business operations of such company.  Employee
agrees that Employee shall not enter into an agreement to establish, form,
contract with or become employed by a competing business of RBT while Employee
is employed by RBT.


2.5        Non-Solicitation.    To the fullest extent permissible under
applicable law, Employee agrees that both during the Term and for a period of
two (2) years following termination of this Agreement, Employee shall not take
any action to induce employees or independent contractors, or customers,
suppliers or vendors of RBT to sever their relationship with RBT and accept an
employment or an independent contractor relationship, or any other applicable
relationship with any other business.


2.6          Office Location. Employee shall primarily perform Employee’s duties
under this Agreement at RBT’s principal offices, but shall provide services at
such other locations as the Chief Executive Officer or the Board may designate
from time-to-time.


3.              Term and Termination; Payments upon Termination.


3.1          Term and Termination. Unless earlier terminated as described below,
RBT hereby employs the Employee under this Agreement for a period commencing on
the Effective Date and ending on December 31, 2018 (the “Term”).  The period
commencing on the Effective Date and ending on December 31, 2018, and each
succeeding twelve (12) month period during the Term, are each referred to herein
as a “Contract Year.”  The Term shall be extended automatically for successive
one-year terms unless either party notifies the other party in writing at least
ninety (90) days prior to the expiration of the then-effective Term of such
party’s intention not to renew this Agreement.


3.1.1        Termination for Cause.  No termination of Employee’s employment
hereunder for Cause shall be effective unless RBT shall first have given written
notice to Employee (the “Cause Notice”) of its intention to terminate Employee
for Cause, such Cause Notice shall state the circumstances that constitute the
grounds on which the termination for Cause is based.  “Cause” for termination of
Employee’s employment shall mean the occurrence of any of the following:


(a)          Employee breaches a material term of this Agreement, which breach
remains uncured for thirty (30) days after delivery of the Cause Notice (which
Cause Notice shall describe the breach in sufficient detail to allow Employee
the reasonable opportunity to cure the breach, if susceptible of being cured
within such thirty (30) day period);
2

--------------------------------------------------------------------------------

(b)          Employee has been grossly negligent or engaged in material willful
or gross misconduct in the performance of Employee’s duties;


(c)          Employee has committed, as reasonably determined by the Board, or
has been convicted by a court of law of fraud, moral turpitude, embezzlement,
theft, or similar criminal conduct, or any felony;


(d)          Employee’s habitual misuse of alcohol, drugs, or any controlled
substance; or


(e)          Employee’s (i) breach of the Proprietary Information Agreement (as
defined below) or (ii) failure to comply with reasonable written standards
established by RBT for the performance of Employee’s duties hereunder.


3.1.2        Termination for Good Reason.


(a)          Employee may terminate this Agreement for Good Reason, as defined
herein, subject to and provided that Employee complies with the requirements of
Section 3.1.2(b).  As used herein, “Good Reason” means (i) any material breach
by RBT of any provision of this Agreement (other than a reduction of Employee’s
Base Salary as part of a general reduction of the salaries of all of RBT’s
executive officer employees); (ii) a material reduction of Employee’s duties or
responsibilities (or the assignment of duties or responsibilities to Employee
that are) not consistent or commensurate with Employee’s position as Chief
Executive Officer, but not including any reduction in Employee’s duties during
any investigation or proceedings initiated by RBT pursuant to Section 3.1.1 with
regard to a possible termination of Employee for Cause; or (iii) any reduction
of Employee’s Base Salary other than as part of a general reduction of the
salaries of all of RBT’s executive officer employees.


(b)          In order to terminate this Agreement for Good Reason, Employee
shall provide RBT with (i) written notice of the Good Reason (which notice must
be delivered within ninety (90) days following the date Employee first learns of
the occurrence of the event constituting Good Reason and which notice shall
describe the particulars of RBT’s breach in sufficient detail to allow RBT
reasonable opportunity to remedy or eliminate the Good Reason(s), if susceptible
of being remedied or eliminated); and (ii) thirty (30) days within which to
remedy or eliminate the Good Reason(s).  In the event that Employee provides
such notice and RBT fails to remedy or eliminate the Good Reason(s) within such
30-day period, Employee shall be entitled to provide RBT with written notice (of
not less than fifteen (15) days) that Employee is terminating this Agreement as
a result of such Good Reason(s) (such notice, a “Good Reason Resignation
Notice”).  In order for Employee’s termination of this Agreement to be for Good
Reason, (i) the Good Reason Resignation Notice must be delivered to RBT within
twenty (20) days after the end of such 30-day period in which RBT was unable to
remedy or eliminate the Good Reason(s) and (ii) the Good Reason Resignation
Notice must set forth the effective date of Employee’s termination, which
termination date must not be less than fifteen (15) days after the date that
Employee delivered the Good Reason Resignation Notice to the Company.


3

--------------------------------------------------------------------------------

3.1.3       Voluntary Termination of Employment.  Employee agrees (a) to provide
at least ninety (90) days prior written notice (a “Voluntary Termination
Notice”) of Employee’s intention to voluntarily terminate Employee’s employment
with  RBT for any reason other than Good Reason, death or Disability (as defined
below) (a “Voluntary Termination”) and (b) to specify in such notice a fixed
date for the Voluntary Termination.  A termination of this Agreement by reason
of Employee’s non-renewal shall be deemed to be a Voluntary Termination.


3.2          Payments Upon Termination.


3.2.1        For Cause, Voluntary Termination, or Disability.  If RBT terminates
Employee’s employment for Cause, or if Employee terminates by Voluntary
Termination, or if either party terminates this Agreement due to Employee’s
Disability, Employee shall be entitled to receive in a cash lump sum payment
(less normal and customary deductions and withholdings) an amount equal to all
accrued but unpaid compensation (including accrued but unused vacation leave) as
of the date of such termination (such payment shall be made within the time
period required by applicable law, but in no event later than thirty (30) days
following the date of termination).


3.2.2        Without Cause, for Good Reason, or Death.


(a)          In the event Employee’s employment is terminated (i) by RBT other
than for Cause, (ii) by Employee for Good Reason, or (iii) due to Employee’s
death, Employee (or Employee’s estate or legal representative) shall be entitled
to a cash lump sum payment an amount equal to (1) all previously accrued but
unpaid  compensation (including accrued but unused vacation leave) as of the
date of such termination and (2) the Base Salary that Employee would have been
paid had he remained employed with RBT for the ninety (90) day period beginning
immediately after RBT gives notice to Employee of Employee’s termination (or
beginning immediately after Employee provides RBT with the Good Reason
Resignation Notice); and the payments due under Section 3.2.2(a)(2) to be made
no later than ten (10) days following the effective date of a mutual general
release in a reasonable form prepared by RBT, and signed, by both Employee and
RBT.


(b)         For purposes of this Agreement, “Disability” shall mean that
Employee, due to a physical or mental disability, has been substantially unable
to perform Employee’s duties under this Agreement for a continuous period of
ninety (90) days or longer, or for one hundred and twenty (120) days or more in
any twelve (12) month period.


3.2.3       Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, if Employee is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), he shall not be
entitled to any payments upon a termination of Employee’s employment under any
arrangement that constitutes “nonqualified deferred compensation” under Section
409A until the earlier of (i) the date which is six (6) months after Employee’s
separation from service (as such term is defined in Section 409A of the Code and
the regulations and other published guidance hereunder) for any reason other
than death, or (ii) the date of Employee’s death.  After the date of
termination, Employee shall have no duties or responsibilities that are
inconsistent with having a separation from service as of such date.  Any amounts
otherwise payable to Employee following a termination of employment that are not
so paid by reason of this Section 3.2.3 shall be paid promptly following, and in
any event within fifteen (15) days following, the date that is six (6) months
after Employee’s separation from service (or, if earlier, the date of Employee’s
death).


4

--------------------------------------------------------------------------------

3.2.4      Termination upon a Change of Control. Within sixty (60) days prior to
or ninety (90) days after the effective date of a Change of Control (as defined
below), either RBT or Employee may, upon thirty (30) days' prior written notice
to the other, terminate Employee's employment. In the event of any such
termination of Employee's employment (and regardless of whether such termination
occurs with or without such thirty (30) day notice), RBT shall pay to Employee
(a) the severance and other benefits set forth in Section 3.2.1 and Section
3.2.2, as applicable, and (b) an additional severance payment of an amount equal
to the Base Salary that Employee would have been paid had he remained employed
with RBT for the one hundred and eighty (180) day period beginning immediately
after such termination, but Employee shall be entitled to such additional
severance payment under this part (b) only if Employee executes a general
release in a reasonable form prepared by RBT.  Such payment shall be payable in
accordance with applicable law, but in no event later than thirty (30) days
following the date of termination (and Employee’s execution and delivery of a
general release, in the case of payments to be made under Section 3.2.2(a)(2),
if applicable, or part (b) of this Section 3.2.4). For the purposes of this
Agreement, the term “Change of Control” shall mean any of the following events:
(x) the consummation of a merger or consolidation of RBT with any other entity
which results in the voting securities of RBT outstanding immediately prior
thereto failing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
RBT or such surviving entity outstanding immediately after such merger or
consolidation, or (y) the sale or other transfer in one or more transactions not
in the ordinary course of RBT's business or personal property assets
constituting more than fifty percent (50%) of the personal property assets of
RBT and its subsidiaries (taken as a whole) to any such person or group of
persons; provided, however, that the sale of the assets or equity interests of
Healthy Natural Inc., NUTRA SA, LLC or any of their subsidiaries shall not
constitute a Change of Control.


4.             Compensation; Benefits.


4.1          Base Salary.  Employee shall be paid at a rate which, on an
annualized basis, equals two hundred ten thousand dollars ($210,000) per year,
as adjusted pursuant to this Section 4.1 (“Base Salary”).  The Base Salary shall
be subject to normal payroll withholdings and RBT’s standard payroll practices.
For each Contract Year after the initial Contract Year, Employee’s Base Salary
shall be subject to increase as determined by the Board in its discretion.


4.2          Annual Bonus Program.  Employee shall participate in any RBT annual
bonus program that is adopted by RBT and that is applicable to senior officers
of RBT (subject to the terms and conditions of any such program).  Any such
annual bonus program must be approved by the RBT Compensation Committee and
shall set forth objective criteria for bonus payments based on the financial
performance of RBT.  Such annual bonus program also shall set forth a target
bonus objective for Employee, which shall be set by the Board in its sole
discretion.  The actual annual bonus amount, if any, shall be paid in accordance
with the terms of such program and may be paid in cash or stock incentives or a
combination of cash and stock incentives.


5

--------------------------------------------------------------------------------

4.3         Equity Incentive Awards.  Employee shall be entitled to receive
equity incentive awards at the sole discretion of the Board or its Compensation
Committee.  Any grant of an equity incentive award shall require the approval of
the Board or its Compensation Committee and be subject to the terms and
conditions of the corresponding grant agreements, incentive programs and equity
incentive plans, including without limitation pursuant to the terms of the RBT
Management Incentive Program and the RBT 2014 Omnibus Incentive Plan.


4.4         Vacation and other Standard Benefits. Employee shall be entitled to
six (6) weeks of paid vacation time per year.  Employee may not accrue vacation
time in excess of such six (6) weeks maximum.  Accrual of vacation time shall be
subject to the terms and conditions of RBT’s vacation policy.  Employee shall be
entitled to health benefits in accordance with RBT’s standard policies.  In
addition, Employee is entitled to paid holidays, sick leave and other benefits
in accordance with RBT’s standard policies.


4.5          Business Expenses.  Employee shall be reimbursed for reasonable
business expenses which he incurs in the performance of Employee’s duties
hereunder, in accordance with RBT’s standard reimbursement policies.


4.6          Inconsistencies.  In the event of any inconsistency between any
provision of this Agreement and any provision of any Company Arrangement, the
provisions of this Agreement shall control.


5.           Employee’s Representations.   Employee represents and warrants to
RBT that information provided by Employee about Employee to RBT in connection
with Employee’s employment and any supplemental information provided to RBT is,
to the best of Employee’s knowledge and information after good faith diligence
and investigation, complete, true and correct.   Employee has not omitted any
information that is necessary to evaluate the information provided by Employee
to RBT.  Employee shall promptly notify RBT of any change in the accuracy or
completeness of all such information.


6.             Trade Secrets.   Employee acknowledges that RBT has expended
substantial time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services.  Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Proprietary Information Agreement” dated June 25, 2018 between
RBT and Employee and attached hereto as Exhibit A.  RBT and Employee agree that
the Proprietary Information Agreement attached hereto as Exhibit A continues to
be in full force and effect.  Nothing in this Agreement alters the obligations
of Employee under the Proprietary Information Agreement.


7.             Remedies for Breach of Covenant Regarding Confidentiality.   The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to RBT. In the
event of any breach by Employee of the covenants contained in Sections 2.4, 2.5,
or 6, RBT shall be entitled to seek recourse through all available legal and
equitable remedies necessary or useful to prevent any likelihood of immediate or
irreparable injury to RBT.  The parties agree that, in the case of such a breach
or threat of breach by Employee of any of the provisions of such Sections, RBT
may take any appropriate legal action, including without limitation action for
injunctive relief, consisting of orders temporarily restraining and
preliminarily and permanently enjoining such actual or threatened breach.


6

--------------------------------------------------------------------------------

8.             Miscellaneous.


8.1           Choice of Law.  The rights and obligations of the parties and the
interpretation and performance of this Agreement shall be governed by the laws
of Texas, excluding its conflict of laws rules, except as such laws may be
interpreted, enforced, or preempted by federal law.


8.2.        Entire Agreement.   This Agreement and the Proprietary Information
Agreement contain the entire agreement among the parties hereto with respect to
the subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, understandings and representations among the parties.  There
are no representations, agreements, arrangements, or understandings, whether
oral or written, between or among the parties relating to the subject matter of
this Agreement that are not fully expressed herein and therein.  This Agreement
amends and restates the Prior Employment Agreement in its entirety as of the
Effective Date.


8.3         Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.   Any such notice shall be delivered or addressed to the parties at
the addresses set forth on the signature page below or at the most recent
address specified by the addressee through written notice under this
provision.   Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.


8.4          Severability.  RBT and Employee agree that should any provision of
this Agreement be declared or be determined by any court or other tribunal
(including an arbitrator) of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby, and said illegal,
unenforceable or invalid part, term or provision shall be deemed not to be part
of this Agreement.


8.5          Amendment.  The provisions of this Agreement may be modified at any
time by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.


8.6         No Transfer or Assignment; No Third-Party Beneficiaries.  The rights
of Employee hereunder have been granted by RBT with the understanding that this
Agreement is personal to, and shall be performed by Employee individually. This
Agreement is not transferable or assignable by Employee in any manner. No person
or entity other than RBT and Employee shall have any rights whatsoever under
this Agreement.   No person or entity other than RBT or Employee shall have any
right to enforce any provision of this Agreement, or to recover damages on
account of the breach of this Agreement.  No heir, successor or assign of
Employee, whether voluntarily or by operation of law, shall have or succeed to
any rights of RBT or Employee hereunder.


7

--------------------------------------------------------------------------------

8.7         Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.8          Resolution of Disputes.


8.8.1        Resolution of Disputes.  RBT and Employee agree that, except as
otherwise provided herein, any claim or controversy arising out of or pertaining
to this Agreement or the termination of Employee’s employment, including but not
limited to, claims of wrongful treatment or termination allegedly resulting from
discrimination, harassment or retaliation on the basis of race, sex, age,
national origin, ancestry, color, religion, marital status, status as a veteran
of the Vietnam era, physical or mental disability, medical condition, or any
other basis prohibited by law (“Dispute”)  shall be resolved by binding
arbitration as provided in this Section 8.8.


8.8.2        Binding Arbitration.   The provisions of this Section 8.8 shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party’s arbitration rights. 
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association (“AAA”)
Commercial Arbitration Rules (the “AAA Rules”).


8.8.3       Appointment of Arbitrator.  Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such thirty (30) day period, an arbitrator shall be
selected in accordance with the AAA Rules.


8.8.4        Initiation of Arbitration.  In the case of any Dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.8.5        Location of Arbitration.  Any arbitration hearing shall be
conducted in Houston, Texas.


8.8.6        Applicable Law.  The law applicable to the arbitration of any
Dispute shall be, as provided in Section 8.1 and the Federal Arbitrator Act
(Title 9, U.S. Code, Section 1 et Seq.).


8

--------------------------------------------------------------------------------

8.8.7        Arbitration Procedures.  In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s).  In addition, either party may choose, at that party’s
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute.  In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.


8.8.8        Scope of Arbitrators’ Award or Decision.  RBT and Employee agree
that if the arbitrator(s) find any Disputed claim to be meritorious, the
arbitrator(s) shall have the authority to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim.  Any decision or award by the arbitrator(s) shall be a
reasoned opinion in writing citing facts and law and shall be specific enough to
permit limited judicial review if necessary.


8.8.9        Costs of Arbitration; Attorneys’ Fees.  RBT and Employee agree
that  the arbitrator(s), in their discretion and consistent with applicable law,
may award to the prevailing party the costs incurred by that party in
participating in the arbitration process as long as they do not exceed those
that would be incurred by Employee in a court action.


8.8.10     Acknowledgment of Consent to Arbitration.  NOTICE:  BY EXECUTING THIS
AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE “RESOLUTION OF DISPUTES” PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY.  BY EXECUTING THIS AGREEMENT, THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE.  THE PARTIES’ AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. 
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.


8.10        Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.


[Signature Page Follows]
9

--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Amended and Restated
Employment Agreement as of the date first-above written.


RBT:
 
EMPLOYEE:
         
RICEBRAN TECHNOLOGIES,
     
a California corporation
             
/s/ Brent R. Rystrom
 
/s/ Dennis Dykes
         
By:
Brent R. Rystrom
 
By:
Dennis Dykes
 
Title:
Chief Executive Officer
       



Address:
1330 Lake Robbins Drive, Suite 250
 
Address:
     
The Woodlands, Texas 977380
       



[Signature Page to Amended and Restated Employment Agreement]


10

--------------------------------------------------------------------------------

EXHIBIT A


PROPRIETARY INFORMATION AGREEMENT




11

--------------------------------------------------------------------------------